EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made effective as of
September 29, 2009 (the “Effective Date”), by and between Evans Bank, N.A. (the
“Bank”), Evans Bancorp, Inc. (the “Company”), and Gary A. Kajtoch (the
“Executive”). Any reference to the “Employer” shall mean both the Company and
the Bank.

WHEREAS, the Executive is currently employed as Senior Vice President and Chief
Financial Officer of the Employer pursuant to an employment agreement that was
effective February 5, 2007 (the “Original Agreement”); and

WHEREAS, the Employer desires to terminate the Original Agreement and replace it
with this Agreement; and

WHEREAS, Executive is willing to serve the Employer on the terms and conditions
hereinafter set forth and has agreed to such changes; and

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

1. POSITION AND RESPONSIBILITIES.

During the term of this Agreement, Executive agrees to serve as Treasurer of the
Company and Senior Vice President and Chief Financial Officer of the Bank (the
“Executive Position”), and will perform all duties and will have all powers
associated with such position as set forth in the job description for such
Executive Position as established by the Board of Directors of the Employer (the
“Board”) from time to time, and as may be set forth in the Bylaws and
Certificate of Incorporation of the Company or the Bank. During the term of the
Agreement, Executive also agrees to serve, if elected, as an officer and/or
director of any subsidiary or affiliate of Employer and in such capacity carry
out such duties and responsibilities reasonably appropriate to that office.
Executive shall report to the President and Chief Executive Officer.

2. TERM AND DUTIES.

(a) Three Year Contract; Daily Renewal. The Executive’s period of employment
with the Employer under this Agreement (“Employment Period”) shall begin on the
Effective Date and, except as provided in (b) below, shall renew daily, such
that the remaining unexpired term of the Agreement shall always be thirty-six
(36) months, until the date that the Bank gives the Executive written notice of
non-renewal (“Non-Renewal Notice”). Except as otherwise provided in (b) below,
the Employment Period shall end on the date that is thirty-six (36) months after
the date of the Non-Renewal Notice, unless the parties agree that the Employment
Period shall end on an earlier date.

(b) Effective upon the date that is the Executive’s 62nd birthday, the
Employment Period shall not renew daily, this Agreement shall have a remaining
(and declining) three year term, and the Employment Period shall expire and this
Agreement shall terminate upon the date that is the Executive’s 65th birthday.

(c) Annual Performance Evaluation. On either a fiscal year or calendar year
basis, (consistently applied from year to year), the Chief Executive Officer of
the Employer (the “Chief Executive Officer”) or the Board shall conduct an
annual evaluation of the Executive’s performance. The annual performance
evaluation proceedings shall be reported to the Board and included in the
minutes of the Board.

(d) Continued Employment Following Termination of Employment Period. Nothing in
this Agreement shall mandate or prohibit a continuation of the Executive’s
employment following the expiration of the Employment Period.

(e) Duties; Membership on Other Boards. During the Employment Period, except for
periods of absence occasioned by illness, reasonable vacation periods, and
reasonable leaves of absence approved by the Chief Executive Officer or the
Board, Executive shall devote substantially all his business time, attention,
skill, and efforts to the faithful performance of his duties hereunder including
activities and services related to the organization, operation and management of
the Employer; provided, however, that, with the approval of the Chief Executive
Officer or the Board, Executive may serve, or continue to serve, on the boards
of directors of, and hold any other offices or positions in, business companies
or business organizations, which, in the Board’s or Chief Executive Officer’s
judgment, will not present any conflict of interest with the Employer, or
materially affect the performance of Executive’s duties pursuant to this
Agreement it being understood that membership in and service on boards or
committees of social, religious, charitable or similar organizations does not
require Chief Executive Officer or Board approval pursuant to this Section. For
purposes of this Section, Chief Executive Officer or Board approval shall be
deemed to have been granted as to service with any such business company or
organization that Executive was serving as of the date of this Agreement and
disclosed to the Chief Executive Officer or Board.

3. COMPENSATION, BENEFITS AND REIMBURSEMENT.

(a) Base Salary. The Employer shall pay Executive a salary of not less than
$161,400. per year (“Base Salary”). Such Base Salary shall be payable biweekly,
or with such other frequency as officers and employees are generally paid.
During the period of this Agreement, Executive’s Base Salary shall be reviewed
at least annually. Such review shall be conducted by the Chief Executive Officer
or Board, and the Employer may increase, but not decrease, Executive’s Base
Salary (with any increase in Base Salary to become “Base Salary” for purposes of
this Agreement).

(b) Bonus and Incentive Compensation. Executive will be entitled to participate
in any cash or equity-based incentive compensation or bonus plans or programs as
the Employer may make available to senior executive officers from time to time.
Nothing paid to Executive under any such plan or arrangement will be deemed to
be in lieu of other compensation to which Executive is entitled under this
Agreement.

(c) Employee Benefits. Executive shall be entitled to participate in all
employee benefit plans, programs and arrangements as generally provided by the
Bank or Company to their senior executive officers and for which Executive shall
qualify. Without limiting the foregoing, the Executive may participate in the
medical, health and other insurance (including life insurance) plans maintained
by the Employer for the benefit of employees.

(d) Paid Time Off. Executive is entitled to no less than 4 weeks of paid
vacation per year, plus 5 personal days and customary Bank holidays. Any unused
paid time off during an annual period shall be treated in accordance with the
Employer’s personnel policies as in effect from time to time.

(e) Expense Reimbursements. During the Employment Period, the Employer shall pay
or reimburse Executive for her reasonable country club dues, all reasonable
travel, entertainment and other reasonable expenses incurred by Executive during
the course of performing his obligations under this Agreement.. The Bank also
shall reimburse Executive for fees and expenses associated with membership in
trade associations or professional memberships related to the business of the
Bank or the Company. All reimbursements under this Section 3(e) shall be paid as
soon as practicable by the Employer upon presentation to the Employer of an
itemized account of such expenses in such form as the Employer may reasonably
require; provided, however, that no payment shall be made later than March 15 of
the year immediately following the year in which the expense was incurred.

4. PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.

(a) Upon the occurrence of an Event of Termination (as herein defined), the
provisions of this section shall apply. As used in this Agreement, an “Event of
Termination’’ shall mean and include any one or more of the following:

(i) the involuntary termination by the Company or the Bank of Executive’s
full-time employment hereunder for any reason other than a Termination for
Cause, as defined in Section 8 hereof, or a termination upon Retirement as
defined in Section 7 hereof, or a termination for Disability as set forth in
Section 6 hereof; and

(ii) Executive’s resignation from the Employer’s employ upon any of the
following events (which shall be treated as termination of employment for “Good
Reason”), unless consented to by Executive:

(A) failure to appoint Executive to the Executive Position set forth in
Section 1 above, or a material change in Executive’s function, duties, or
responsibilities, which change would cause Executive’s position to become one of
lesser responsibility, importance, or scope from the position and
responsibilities described in Section 1 above (and any such material change
shall be deemed a continuing breach of this Agreement);

(B) a relocation of Executive’s principal place of employment to a location that
is more than thirty-five (35) miles from the location of the Employer’s
principal executive offices as of the date of this Agreement;

(C) a material reduction in the benefits and perquisites, including Base Salary,
to Executive from those being provided in the Agreement as of the Effective Date
(except for any reduction that is part of a reduction in pay or benefits that is
generally applicable to officers or employees);

(D) a liquidation or dissolution of the Bank or the Company other than
liquidations or dissolutions that are caused by reorganizations that do not
affect the status of the Executive; or

(E) a material breach of this Agreement by the Employer.

Upon the occurrence of any event described in clause (ii) above, Executive shall
have the right to elect to terminate his employment under this Agreement by
resignation within 90 days after the event giving rise to said right to elect,
which termination by Executive shall be an Event of Termination. The Employer
shall have 30 days to remedy any event set forth in clauses (ii)(A) through
(E) above; provided, however, that the Employer shall be entitled to waive such
period and make an immediate payment hereunder. If the Employer remedies the
event within such 30-day cure period, then no Good Reason shall be deemed to
exist with respect to such event. If the Employer does not remedy the event
within such 30-day cure period, then the Executive may deliver a Notice of
Termination, as defined in Section 9(c) hereof, for Good Reason at any time
within 60 days following the expiration of such cure period.

(iii) Executive’s involuntary termination of employment without cause or
voluntary resignation for Good Reason from the Employer’s employ within one
(1) year following a Change in Control (as defined in Section 5 below).

(b) Within 30 days following the occurrence of an Event of Termination, the
Employer shall pay Executive, or, in the event of his subsequent death, his
beneficiary or beneficiaries, or his estate, as the case may be, as severance
pay or liquidated damages, or both, a lump sum cash amount equal to three times
the sum of (x) highest annual rate of Base Salary paid to Executive at any time
under the Agreement, and (y) the average annual incentive bonus paid to
Executive during the three completed calendar years preceding the Event of
Termination; provided, however, that if such payment is made in connection with
an involuntary termination of employment or voluntary resignation for Good
Reason within one year after a Change in Control, then such payment is
conditioned upon the Executive signing a general release acceptable to the
Employer, in substantially the form set forth as Appendix A to this Agreement.
Such payment shall not be reduced in the event Executive obtains other
employment following termination of employment. Upon an Event of Termination,
the Executive shall have such rights as specified in any other employee benefit
plans or programs maintained by the Employer, as may be in effect from time to
time.

(c) Upon the occurrence of an Event of Termination, the Employer will continue
to provide, under the same cost-sharing arrangement as is in effect upon the
Event of Termination, life insurance and non-taxable medical and health
insurance coverage substantially comparable, as reasonably or customarily
available, to the coverage maintained by the Employer for Executive prior to his
termination, except to the extent such coverage may be changed in its
application to all Employer employees. Such coverage shall cease 36 months
following the Event of Termination.

(d) Notwithstanding the foregoing, in the event the Executive is a Specified
Employee (as defined herein), solely to the extent necessary to avoid penalties
under Code Section 409A, payment to the Executive’s benefit pursuant to Sections
4(b) and 4(c), if applicable, shall be made to the Executive on the first day of
the seventh month following the Executive’s Event of Termination; provided,
however, that the six-month delay for such payment shall not apply in the event
that the separation pay is due to upon an involuntary Separation from Service or
a Good Reason Separation from Service and the amount of the separation pay does
not exceed two times the lesser of (i) the Executive’s annualized compensation
based upon his annual rate of pay for the taxable year preceding the year in
which the Separation from Service occurs; or (ii) the limit set forth in
Section 401(a)(17) of the Internal Revenue Code for the year in which the
Separation from Service occurs (i.e. for 2009, $245,000), as provided in
Treasury Regulation Section 1.409A-1(b)(9)(iii) (which separation pay, if in
excess of the limit, shall be made as provided herein up to the amount of the
limit). “Specified Employee” shall be interpreted to comply with Code
Section 409A and shall mean a key employee within the meaning of Code Section
416(i) (without regard to paragraph 5 thereof), but an individual shall be a
“Specified Employee” only if the Company or the Bank or any affiliate is a
publicly traded company.

(e) For purposes of this Agreement, Event of Termination shall be construed to
require a “Separation from Service” as defined in Code Section 409A and the
Treasury Regulations promulgated thereunder, such that the Employer and
Executive reasonably anticipate that the level of bona fide services Executive
would perform after termination would permanently decrease to a level that is
less than 50% of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
36-month period.

5. CHANGE IN CONTROL.

(a) For these purposes, a Change in Control of the Company or the Bank shall
mean a change in control of a nature that:

(i) would be required to be reported in response to Item 5.01 of the current
report on Form 8-K, as in effect on the date hereof, pursuant to Section 13 or
15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”); or

(ii) results in a Change in Control of the Bank or the Company within the
meaning of the Bank Holding Company Act, as amended, and applicable rules and
regulations promulgated thereunder by the Federal Reserve Board (collectively,
the “BHCA”), or under the Bank in Control Act and the rules and regulations
promulgated thereunder by the Federal Reserve Board, as in effect at the time of
the Change in Control; or

(iii) without limitation such a Change in Control shall be deemed to have
occurred at such time as (a) any “person” (as the term is used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 25% or more of the combined voting power of Company’s
outstanding securities, except for any securities purchased by the Bank’s
employee stock ownership plan or trust; or (b) individuals who constitute the
Board on the date hereof (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date hereof whose election was approved by a vote of
at least three-quarters of the directors comprising the Incumbent Board, or
whose nomination for election by the Company’s stockholders was approved by the
same Nominating Committee serving under an Incumbent Board, shall be, for
purposes of this clause (b), considered as though he were a member of the
Incumbent Board; or (c) a plan of reorganization, merger, consolidation, sale of
all or substantially all the assets of the Bank or the Company or similar
transaction in which the Bank or Company is not the surviving institution occurs
or is implemented; or (d) a proxy statement soliciting proxies from stockholders
of the Company is distributed, by someone other than the current management of
the Company, seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or similar transaction with one or more
corporations as a result of which the outstanding shares of the class of
securities then subject to the plan are exchanged for or converted into cash or
property or securities not issued by the Company; or (e) a tender offer is made
for 25% or more of the voting securities of the Company and the shareholders
owning beneficially or of record 25% or more of the outstanding securities of
the Company have tendered or offered to sell their shares pursuant to such
tender offer and such tendered shares have been accepted by the tender offeror.

(b) Notwithstanding the preceding paragraphs of this Section, in the event that
the aggregate payments or benefits to be made or afforded to Executive in the
event of a Change in Control would be deemed to include an “excess parachute
payment” under Section 280G of the Code or any successor thereto, then the cash
severance payable under Section 4 shall be reduced by the minimum amount
necessary to result in no portion of the payments and benefits payable by the
Employer under Section 4 being non-deductible pursuant to Code Section 280G and
subject to an excise tax imposed under Code Section 4999.

6. TERMINATION FOR DISABILITY OR DEATH.

(a) Termination of Executive’s employment based on “Disability” shall be
construed to comply with Code section 409A and shall be deemed to have occurred
if (i) the Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death, or last for a continuous period of not less than
12 months; (ii) by reason of any medically determinable physical or mental
impairment which can be expected to result in death, or last for a continuous
period of not less than 12 months, the Executive is receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employer; or (iii) the Executive is determined to
be totally disabled by the Social Security Administration. The provisions of
paragraph 6(b) and (c) shall apply upon the termination of the Executive’s
employment for Disability.

(b) Executive shall participate in the short and long term disability plans and
benefits offered by the Bank to senior executives, including, but not limited
to, (i) long term disability income replacement benefits equal to no less than
60% of Executive’s base salary and bonus, based on Executive being unable to
perform the required functions of Executive’s own occupation and (ii)
supplemental retirement benefits under a long-term disability program, such
that, in the event the Executive receives long term disability benefits, an
additional amount will be credited for the benefit of the Executive and will be
paid at the time and in the form specified in the plan documents. If Executive
pays the premiums for such long-term disability coverage on an after-tax basis,
the Bank shall increase Executive’s base salary by the grossed up amount
necessary in order to accommodate Executive’s payment of such premiums, such
that Executive’s net base salary is not decreased as a result of Executive’s
payment of such premiums on an after-tax basis.

(c) The Employer will cause to be continued, under the same cost-sharing
arrangement as is in effect for active employees, life insurance and non-taxable
medical and health insurance coverage substantially comparable, as reasonable or
customarily available, to the coverage maintained by the Employer for Executive
prior to his termination for Disability, except to the extent such coverage may
be changed in its application to all Employer employees or not available on an
individual basis to an employee terminated for Disability. This coverage shall
cease upon the earlier of (i) Executive’s full-time employment by another
employer; (ii) Executive attaining the age of 65; or (iii) Executive’s death.
Upon an termination of Executive’s employment due to Disability, the Executive
shall have such rights as specified in any other employee benefit plans or
programs maintained by the Employer, as may be in effect from time to time.

(d) In the event of Executive’s death during the term of the Agreement, his
estate, legal representatives or named beneficiaries (as directed by executive
in writing) shall be paid a lump sum amount equal to two (2) times Executive’s
Base Salary in effect at the time of Executive’s death, which will be paid
within 30 days of the Executive’s death. Any payment due Executive by reason of
any life insurance benefit provided to him under a plan maintained by the
Employer shall offset this obligation, but such payments are in addition to any
other benefits that the Executive’s beneficiaries may be entitled to receive
under any employee benefit plan maintained by the Employer for the benefit of
the Executive, including, but not limited to, the Employer’s tax-qualified
retirement plans, supplemental executive retirement plans (including any life
insurance agreements related to the supplemental executive retirement plans).

7. TERMINATION UPON RETIREMENT.

Termination of Executive’s employment based on “Retirement” shall mean
termination of Executive’s employment at age 65 or in accordance with any
retirement policy established by the Board with Executive’s consent with respect
to him. Upon termination of Executive based on Retirement, no amounts or
benefits shall be due Executive under this Agreement, and Executive shall be
entitled to all benefits under any retirement plan of the Employer and other
plans to which Executive is a party.

8. TERMINATION FOR CAUSE.

(a) The Employer may terminate the Executive’s employment at any time, but any
termination other than Termination for Cause, as defined herein, shall not
prejudice the Executive’s right to compensation or other benefits under the
Agreement. The Executive shall have no right to receive compensation or other
benefits for any period after Termination for “Cause.” Termination for “Cause”
shall include termination because of the Executive’s personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, material breach of the Code of Ethics of either the Bank or the Company,
material violation of the Sarbanes-Oxley requirements for officers of public
companies that in the reasonable opinion of the Chief Executive Officer or the
Board will likely cause substantial financial harm or substantial injury to the
reputation of the Company or the Bank, willfully engaging in actions that in the
reasonable opinion of the Chief Executive Officer or the Board will likely cause
substantial financial harm or substantial injury to the business reputation of
the Company or the Bank, failure to perform stated duties after receiving
written notice of Executive’s failure to perform assigned duties, willful
violation of any law, rule or regulation (other than routine traffic violations
or similar offenses) or final cease-and-desist order, or material breach of any
provision of the Agreement.

(b) For purposes of this Section 8, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Employer. Any
act, or failure to act, based upon the direction of the Chief Executive Officer
or Board or based upon the advice of counsel for the Employer shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Employer.

9. NOTICE.

(a) Any purported termination by the Employer for Cause shall be communicated by
Notice of Termination to Executive. If, within 30 days after any Notice of
Termination for Cause is given, Executive notifies the Employer that a dispute
exists concerning the termination, the parties shall promptly proceed to
arbitration. Notwithstanding the pendency of any such dispute, the Employer
shall discontinue paying Executive’s compensation until the dispute is finally
resolved in accordance with this Agreement. If it is determined that Executive
is entitled to compensation and benefits under Section 4 of this Agreement, the
payment of such compensation and benefits by the Employer shall commence
immediately following the date of resolution by arbitration, with interest due
Executive on the cash amount that would have been paid pending arbitration and
interest thereon (at the prime rate as published in The Wall Street Journal from
time to time) paid to Executive as a cash lump sum within 30 days after the date
the arbitration results are delivered to the Employer with interest due
Executive on the cash amount that would have been paid pending arbitration (at
the prime rate as published in The Wall Street Journal from time to time).

(b) Any other purported termination by the Employer or by Executive shall be
communicated by a Notice of Termination to the other party. If, within 30 days
after any Notice of Termination is given, the party receiving such Notice of
Termination notifies the other party that a dispute exists concerning the
termination, the parties shall promptly proceed to arbitration as provided in
Section 19 of this Agreement. Notwithstanding the pendency of any such dispute,
the Employer shall continue to pay Executive his Base Salary, and other
compensation and benefits (including, without limitation, health insurance
coverage) in effect when the notice giving rise to the dispute was given (except
as to termination of Executive for Cause); provided, however, that such payments
and benefits shall not continue beyond the date that is 36 months from the date
the Notice of Termination is given. In the event the voluntary termination by
Executive of his employment for Good Reason is disputed by the Employer, and if
it is determined in arbitration that Executive is not entitled to termination
benefits pursuant to this Agreement, he shall return all cash payments made to
him pending resolution by arbitration, with interest thereon at the prime rate
as published in The Wall Street Journal from time to time if it is determined in
arbitration that Executive’s voluntary termination of employment for Good Reason
was not taken in good faith and not in the reasonable belief that grounds
existed for his voluntary termination for Good Reason. If it is determined that
the Executive is entitled to receive severance benefits under this Agreement,
then any continuation of Base Salary and other compensation and benefits made to
the Executive under this Section 9 shall offset the amount of any severance
benefits that are due to the Executive under this Agreement.

(c) For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated and “Date of Termination” shall mean
the date of the Notice of Termination.

10. POST-TERMINATION OBLIGATIONS AND CONFIDENTIALITY.

(a) The Executive hereby covenants and agrees that, for a period of two years
following his termination of employment with the Company or the Bank, he shall
not, without the written consent of the Employer, either directly or indirectly:

(i) solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Company or the Bank or any of their
affiliates to terminate his or her employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, any business whatsoever that competes with the business of the Company or
the Bank or any of their affiliates or has headquarters or offices within
thirty-five (35) miles of the locations in which the Company or the Bank or
their affiliates has business operations or has filed an application for
regulatory approval to establish an office;

(ii) become an officer, employee, consultant, director, independent contractor,
agent, sole proprietor, joint venturer, greater than 5% equity-owner or
stockholder, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other entity competing with the Company or the Bank or their affiliates in the
same geographic locations where the Company or the Bank or their affiliates has
material business interests; provided, however, that this restriction shall not
apply if the Executive’s employment is terminated following a Change in Control
or due to Termination for Cause; or

(iii) solicit, provide any information, advice or recommendation or take any
other action intended (or that a reasonable person acting in like circumstances
would expect) to have the effect of causing any customer of the Company or the
Bank or their affiliates to terminate an existing business or commercial
relationship with the Company or the Bank or their affiliates.

(b) Executive shall, upon reasonable notice, furnish such information and
assistance to the Employer and/or its affiliates, as may reasonably be required
by the Employer and/or its affiliates, in connection with any litigation in
which it or any of its subsidiaries or affiliates is, or may become, a party;
provided, however, that Executive shall not be required to provide information
or assistance with respect to any litigation between the Executive and the
Employer, or any of its affiliates. Executive shall be reimbursed by the
Employer for out-of-pocket expenses associated with such assistance, provided
that Executive submits appropriate receipts to the Employer for such expenses.
Such reimbursements shall be paid in a cash lump sum no later than March 15 of
the year after the year in which the expenses were incurred.

(c) Executive agrees that he shall not, directly or indirectly, use, make
available, sell, disclose or otherwise communicate to any person, other than in
the course of the Executive’s assigned duties and for the benefit of the Company
or the Bank, either during the period of the Executive’s employment or at any
other time thereafter, any nonpublic, proprietary or confidential information,
knowledge or data relating or belonging to the Company or the Bank, any of their
respective subsidiaries, affiliated companies or businesses, which shall have
been obtained by the Executive during the Executive’s employment with the
Company or the Bank. The foregoing shall not apply to information that (i) was
known to the public prior to its disclosure to the Executive; (ii) becomes known
to the public subsequent to disclosure to the Executive through no wrongful act
of the Executive of any representative of the Executive; or (iii) the Executive
is required to disclose by applicable law, regulation or legal process (provided
that the Executive provides the Company and the Bank, as the case may be, with
prior notice of the contemplated disclosure and reasonably cooperates with the
Company or Bank, as the case may be, at its expense in seeking a protective
order or other appropriate protection of such information). Notwithstanding
clauses (i) and (ii) of the preceding sentence, the Executive’s obligation to
maintain such disclosed information in confidence shall not terminate where only
portions of the information are in the public domain.

(d) All payments and benefits to the Executive under this Agreement shall be
subject to the Executive’s compliance with this Section. The parties hereto,
recognizing that irreparable injury will result to the Employer, its business
and property in the event of the Executive’s breach of this Section, agree that,
in the event of any such breach by the Executive, the Employer will be entitled,
in addition to any other remedies and damages available, to an injunction to
restrain the violation hereof by the Executive and all persons acting for or
with the Executive. The Executive represents and admits that the Executive’s
experience and capabilities are such that the Executive can obtain employment in
a business engaged in other lines and/or of a different nature than the
Employer, and that the enforcement of a remedy by way of injunction will not
prevent the Executive from earning a livelihood. Nothing herein will be
construed as prohibiting the Employer from pursuing any other remedies for such
breach or threatened breach, including the recovery of damages from the
Executive.

11. SOURCE OF PAYMENTS.

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank. The Company, however, guarantees payment and
provision of all amounts and benefits due hereunder to Executive, and if such
amounts and benefits due from the Bank are not timely paid or provided by the
Bank, such amounts and benefits shall be paid or provided by the Company.

12. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Employer or any
predecessor of the Employer and Executive, except that this Agreement shall not
affect or operate to reduce any benefit or compensation inuring to Executive of
a kind elsewhere provided. No provision of this Agreement shall be interpreted
to mean that Executive is subject to receiving fewer benefits than those
available to him without reference to this Agreement.

13. NO ATTACHMENT; BINDING ON SUCCESSORS.

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void, and of
no effect.

(b) This Agreement shall be binding upon, and inure to the benefit of, Executive
and the Employer and their respective successors and assigns.

14. MODIFICATION AND WAIVER.

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

15. REQUIRED PROVISIONS.

(a) Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Employer, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.

(b) The Employer may terminate the Executive’s employment at any time and for
any reason, but any termination by the Company, other than Termination for
Cause, shall not prejudice Executive’s right to compensation or other benefits
under this Agreement.

16. SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

17. HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

18. GOVERNING LAW.

This Agreement shall be governed by the laws of the State of New York but only
to the extent not superseded by federal law.

19. ARBITRATION.

(a) Any disagreement, dispute, controversy or claim arising out of or relating
to this Agreement or the interpretation or validity hereof shall be settled
exclusively and finally by arbitration. It is specifically understood and agreed
that any disagreement, dispute or controversy which cannot be resolved between
the parties, including without limitation any matter relating to the
interpretation of this Agreement, may be submitted to arbitration irrespective
of the magnitude thereof, the amount in controversy or whether such
disagreement, dispute or controversy would otherwise be considered justifiable
or ripe for resolution by a court or arbitral tribunal. The arbitration shall be
conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (the “AAA”).

(b) The arbitral tribunal shall consist of one arbitrator who shall be an
attorney of recognized standing at the bar with at least 15 years experience in
the practice of law. The parties to the arbitration jointly shall directly
appoint such arbitrator within 30 days of initiation of the arbitration. If the
parties shall fail to appoint such arbitrator as provided above, such arbitrator
shall be appointed by the AAA as provided in the Commercial Arbitration Rules
and shall be a person who (i) maintains his or her principal place of business
either within 75 miles of Buffalo, New York and (ii) had substantial experience
in commercial and business matters. The Company or the Bank shall pay all of the
fees and expenses of the arbitrator. The Bank shall pay all of the fees and
expenses of the arbitrator, in a lump sum no later than two and one-half months
after the end of the calendar year in which such expenses were incurred. The
arbitration shall be conducted within the Buffalo, New York metropolitan area or
in such other city in the Untied States of America as the parties to the dispute
may designate by mutual written consent.

(c) At any oral hearing of evidence in connection with the arbitration, each
party thereto or its legal counsel shall have the right to examine its witnesses
and to cross-examine the witnesses of any opposing party. No evidence of any
witness shall be presented unless the opposing party or parties shall have the
opportunity to cross-examine such witness, except as the parties to the dispute
otherwise agree in writing or except under extraordinary circumstances where the
interests of justice require a different procedure.

(d) A decision or award of the arbitral tribunal shall be final and binding upon
the parties to the arbitration proceeding. The parties hereto hereby waive to
the extent permitted by law any rights to appeal or to seek review of such award
by any court or tribunal. The parties hereto agree that the arbitral award may
be enforced, against the parties to the arbitration proceeding or their assets
wherever they may be found and that a judgment upon the arbitral award may be
entered in any court having jurisdiction thereof.

(e) Nothing herein contained shall be deemed to give, the arbitral tribunal any
authority, power, or right to alter, change, amend, modify, add to, or subtract
from any of the provisions of this Agreement.

20. INDEMNIFICATION.

(a) The Executive shall be provided with coverage under a standard directors’
and officers’ liability insurance policy. The Employer shall indemnify Executive
to the fullest extent permitted against all expenses and liabilities reasonably
incurred by him in connection with or arising out of any action, suit or
proceeding in which he may be involved by reason of his having been an officer
of the Employer (whether or not he continues to be an officer at the time of the
of incurring such expenses or liabilities) such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys’ fees and
the cost of reasonable settlements (such settlements must be approved by the
Board), provided that the Employer shall not be required to indemnify or
reimburse Executive for legal expenses or liabilities incurred in connection
with an action, suit or proceeding arising from any illegal or fraudulent act
committed by Executive. Any such indemnification shall be made consistent with
Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C. §1828(k), and the
regulations issued thereunder in 12 C.F.R. Part 359.

21. NOTICE.

For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:

To the Company: Evans Bancorp, Inc.

One Grimsby Dr

Hamburg, NY 14075

To the Bank: Evans Bank, N.A.

One Grimsby Dr

Hamburg, NY 14075

To the Executive            Gary A. Kajtoch

70 Baumann Rd

Williamsville, NY 14221



SIGNATURES

IN WITNESS WHEREOF, the Company and the Bank have each caused this Agreement to
be executed by its duly authorized representative, and Executive has signed this
Agreement, effective as of the date first above written.

          EVANS BANCORP, INC. October 6, 2009  
By:/s/David J.Nasca
   
 
Date  
David J. Nasca
   
EVANS BANK, N.A.
October 6, 2009  
By:/s/David J.Nasca
   
 
Date  
David J. Nasca, President & C.E.O.
   
EXECUTIVE
October 6, 2009  
/s/Gary A. Kajtoch
   
 
Date  
Gary A. Kajtoch, C.F.O.

1

APPENDIX A

ACKNOWLEDGMENT AND RELEASE

This Acknowledgment and Release (the “Acknowledgment and Release”) is entered
into as of—, by and between Gary A. Kajtoch (“Executive”), Evans Bank, NA (the
“Bank”) and Evans Bancorp, Inc. (the “Company”).

WHEREAS, the Executive, the Bank and the Company have entered into an employment
agreement dated        (the “Employment Agreement”); and

WHEREAS, the Executive, the Bank and the Company have agreed to terminate the
Employment Agreement in exchange for payment of the severance benefits described
in the Employment Agreement, which payment is contingent upon the execution of
this Acknowledgment and Release;

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, it is
agreed as follows:

1. Consideration. In full satisfaction of the benefits payable under the
Employment Agreement (other than the Bank’s obligation to continue life
insurance and non-taxable medical and health insurance coverage for 36 months
following the date of termination of employment), no later than       , the Bank
shall pay the Executive a lump sum payment in the amount of $      (the
“Payment”).

2. Release and Waiver.

(a) Executive hereby agrees that the Payment will be in full satisfaction of all
obligations of the Bank and the Company to Executive under the Employment
Agreement, other than the Bank’s obligation to continue life insurance and
non-taxable medical and health insurance coverage for 36 months following the
date of termination of employment.

(b) Executive, on behalf of himself, his heirs and assigns, irrevocably and
unconditionally releases the Bank and the Company from all claims,
controversies, liabilities, demands, causes of action, debts, obligations,
promises, acts, agreements, and damages of whatever kind or nature, whether
known or unknown, suspected or unsuspected, foreseen or unforeseen, liquidated
or contingent, actual or potential, jointly and individually, that he has had or
now has, based on any and all aspects of the Agreements, including, but not
limited to, any and all claims for breach of express or implied contract or
covenant of good faith and fair dealing (whether written or oral), all claims
for retaliation or violation of public policy, breach of promise, detrimental
reliance or tort (e.g., intentional infliction of emotional distress,
defamation, wrongful termination, interference with contractual or advantageous
relationship, etc.), whether based on common law or otherwise; all claims
arising under Title VII of the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act; the Americans with Disabilities Act; the Equal
Pay Act, the Fair Labor Standards Act (“FLSA”), the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), the Employee Retirement Income Security Act
(“ERISA”), the Family and Medical Leave Act, the National Labor Relations Act,
the Rehabilitation Act, the Older Worker Benefits Protection Act, the New York
Human Rights Law, the New York Labor Law, the Constitution of the State of New
York, claims for emotional distress, mental anguish, personal injury, loss of
consortium; any and all claims that may be asserted on Executive’s behalf by
others (including the Equal Employment Opportunity Commission), or any other
federal, state or local laws or regulations relating to employment or benefits
associated with employment. The foregoing list is meant to be illustrative
rather than inclusive. Notwithstanding the above, it is understood that
Executive does not waive any rights he may have to vested benefits under any
tax-qualified retirement, restricted stock or stock option awards, or any other
benefit plan, contract or arrangement.

(c) Executive waives the rights and claims to the extent set forth above, and he
also agrees not to institute, or have instituted, a lawsuit against the Bank
and/or the Company based on any such waived claims or rights.

(d) Executive acknowledges that he/she has been instructed to, and has had the
opportunity to review this Acknowledgment and Release with an attorney or any
representative of his/her choosing before signing it. Executive further
acknowledges that he/she has twenty-one (21) days from the date Executive
receives this Acknowledgement and Release to consider this Acknowledgment and
Release. Executive further acknowledges that he/she was given information about
other employees laid off and retained within his/her department (if any),
including their ages, and has had an opportunity to consider and review this
information along with this Acknowledgment and Release.

(e) Executive shall have seven (7) days after signing this Acknowledgment and
Release to revoke it. This Acknowledgment and Release shall not be effective nor
will any consideration be provided until after the revocation period has passed.
A revocation of this Acknowledgment and Release shall be written and shall not
be effective unless actually received by the Bank and the Company on or before
the 7th day after this Acknowledgment and Release has been signed.

(f) EXECUTIVE ACKNOWLEDGES AND AGREES THAT THIS RELEASE IS A FULL AND FINAL BAR
TO ANY AND ALL CLAIM(S) OF ANY TYPE THAT HE MAY NOW HAVE AGAINST THE BANK AND/OR
THE COMPANY, TO THE EXTENT PROVIDED ABOVE BUT THAT IT DOES NOT RELEASE ANY
CLAIMS THAT MAY ARISE AFTER THE DATE OF THIS AGREEMENT OR NOT OTHERWISE
ADDRESSED HEREIN.

3. General Provisions.

(a) Heirs, Successors and Assigns. The terms of this Acknowledgment and Release
shall be binding upon the parties hereto and their respective heirs, successors
and assigns, including but not limited to the Bank and the Company.

(b) Final Agreement. This Acknowledgment and Release represents the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior understandings, written or oral. The terms of this
Acknowledgment and Release may be changed, modified or discharged only by an
instrument in writing signed by the parties hereto.

(c) Governing Law. This Acknowledgment and Release shall be construed, enforced
and interpreted in accordance with and governed by the laws of the State of New
York, without reference to its principles of conflicts of law.

(d) Counterparts. This Acknowledgment and Release may be executed in one or more
counterparts, each of which counterpart, when so executed and delivered, shall
be deemed an original and all of which counterparts, taken together, shall
constitute but one and the same agreement.

(e) Severability. Any term or provision of this Acknowledgment and Release which
is held to be invalid or unenforceable shall be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Acknowledgment and Release.

IN WITNESS WHEREOF, the parties hereto have signed this Acknowledgment and
Release and the Executive hereby declares that the terms of this Acknowledgement
and Release have been completely read, are fully understood, and are voluntarily
accepted after complete consideration of all facts and legal claims.

EXECUTIVE

Date

EVANS BANK, N.A.

By:

Date

EVANS BANCORP, INC.

By:

Date

2